Allow me at the outset to
extend to Mr. Amara Essy the warmest congratulations of
the Greek Government on his election to the presidency of
the forty-ninth session of the General Assembly. We are
particularly pleased that his presence this year will provide
the African States, with which Greece maintains excellent
relations, with a further opportunity to make an essential
contribution to the successful outcome of our work. I
would also like to thank Ambassador Insanally for the
constructive and efficient manner in which he performed
his duties as President of the General Assembly during its
forty-eighth session.
I wish to take this opportunity to address sincere
congratulations to the Secretary-General of the United
Nations, Mr. Boutros Boutros-Ghali, who is striving with
courage, energy, political will, vision and perspicacity for
a new world, a world in which law and ethics will prevail,
and for the restructuring of the Organization to enable it to
meet the challenges of our time. He has our full support in
his efforts to fulfil his mission.
The Foreign Minister of Germany, in his capacity as
President of the Council of the European Union, delivered
a statement yesterday on behalf of the European Union and
its member States. My Government subscribes to its
content. However, I should like to address some issues of
particular interest to Greece which, apart from the statement
of my German colleague, Klaus Kinkel, are further
elaborated in the European Union’s memorandum.
The United Nations is facing the challenges and
preoccupations of our times. And now, more than ever, it
must become the forum to which all those who are
suffering injustice will naturally resort, knowing that justice
will be done. To this end, it is the duty of all to abide by
the principles of the Charter of the United Nations, which
they have accepted of their own free will, and to observe
the rules, to the development and establishment of which
they have contributed. In this context, all must respect
United Nations resolutions, particularly those of the
Security Council, the body on which the international
community has conferred primary responsibility for the
maintenance of international peace and security. This is the
only way in which we can strengthen the moral stature of
the United Nations and contribute to the attainment of its
goals.
Bearing this in mind, we welcome and strongly
support the efforts of the Secretary-General in the area of
preventive diplomacy and the maintenance and promotion
of international peace and security, within a broader
framework which, in addition to the political and military
aspects, also has an economic and social dimension,
particularly with respect to the protection of human rights
and fundamental freedoms.
Respect for human rights constitutes one of the most
important factors for the maintenance of international
peace and security and must be regarded as a prerequisite
for development in all areas and for democratic existence.
The Vienna World Conference on Human Rights was an
important milestone, as was the establishment of the post
of High Commissioner for Human Rights, whose mandate
we fully support, and the mission of the Centre for
Human Rights. The principles of the Universal
Declaration of Human Rights and the Vienna Declaration
and Programme of Action, as well as other international
acts and instruments, should guide the actions of all
Member States on a daily basis.
The international community is called upon to
confront many problems among the Members of the
Organization. Fortunately, considerable progress has been
achieved during the past year with regard to some of
them.
I should like first to refer to the case of the Middle
East. Greece, a neighbouring country and a traditional
friend of the peoples in the region, is particularly pleased
by the continuous and promising steps taken recently to
strengthen peace and security and to arrive at satisfactory
arrangements for the Palestinian people, steps which will
open up prospects for a final, generally acceptable,
settlement of the long-lasting Middle East crisis.
The other case I should like to mention is that of the
restoration of democracy in South Africa. Who would
not agree that the peaceful change achieved in that
country by leaders such as President Mandela and
Vice-President De Klerk, is an example to follow? This
change was made possible, however, only because both
men had the will to abolish the system of apartheid and
to establish a democracy based on tolerance and respect
for human rights.
In both cases Greece did its utmost to contribute to
the successful outcome of the efforts pursued to achieve
these results.
23


However, during the same period of time, mankind
has had to endure crises which have caused incalculable
loss of human life and tremendous suffering.
Unfortunately, there are many such examples that could be
mentioned in Africa, Asia, Central America and Europe.
Rwanda, whose tragedy borders on genocide, is one of the
most telling cases. Greece, as a member of the European
troika, took part in a mission of the European Union to
Rwanda and its neighbouring countries, in order to assist in
the task of finding solutions to this tragic political conflict
and to the problem of the refugees.
As a representative of a Balkan country that has a
primary interest in stability in the Balkans, and contributes
decisively to its consolidation, I will now refer specifically
to the conflict in the former Yugoslavia, which continues to
be a source of serious concern to the international
community, and to European countries in particular.
In spite of the major efforts of the international
community, war is raging in the region for the fourth
consecutive year. The victims on all sides are countless
and the number of refugees is increasing dramatically.
Greece actively participates in all international
peace-making efforts. During the first part of this year
when Greece held the presidency of the European Union,
my country undertook a series of initiatives, aimed at
arriving at a political solution of the conflict through
negotiations.
The proposals of the contact group constitute a
realistic basis for a settlement and must be accepted by the
Bosnian Serb side as well. President Milosevic’s decisive
stance vis-à-vis the Bosnian Serbs strengthens this
approach, and we hope that it will lead the Bosnian Serbs
to accept the peace plan. In this context, we welcome
Security Council resolutions 942 (1994) and 943 (1994).
The concentration of efforts aimed at ending the war
in Bosnia and Herzegovina does not mean that less
attention should be paid to a solution of the problem of the
Krajinas, nor that its importance should be underestimated.
Greece is willing to contribute actively to the
rapprochement of the parties involved, so that a mutually
acceptable settlement might be achieved.
We have, however, inherited yet another problem since
the dissolution of the former Yugoslavia, that of the Former
Yugoslav Republic of Macedonia. It lies in the fact that
the new State insists on calling itself "Macedonia". The
Greek people and the Greek Government cannot accept this
denomination because, together with provisions of the
Constitution of Skopje, of the Former Yugoslav Republic
of Macedonia, the propaganda against our country, as
well as the appropriation of Greek national and historical
emblems on their flag, it indicates irredentist claims
against Greece. We hope that the good offices of Mr.
Vance, on the basis of Security Council resolution 817
(1993), and the ensuing negotiating process within which
Greece has demonstrated its good will and constructive
approach, will soon bear fruit.
Another serious international and European problem,
which is of considerable interest to the United Nations,
the European Union and Greece in particular and which,
unfortunately, remains unsolved, is that of Cyprus. More
than 20 years after the Turkish invasion of Cyprus and 20
years after this body, in this very Hall, demanded the
immediate withdrawal of all foreign occupation troops, a
considerable part of Cyprus is still under occupation.
Basic human rights are still being violated, and the
tragedy of the refugees and of the missing and enclaved
persons persists. Furthermore, in spite of the relevant
United Nations resolutions, the mass establishment of
Turkish settlers continues unabated, thus distorting the
demographic composition of the island.
The Secretary-General, in his latest report to the
Security Council, unequivocally acknowledged that it is
the lack of political will of the Turkish Cypriot side that,
over a number of years, has impeded any progress in the
peace process. In spite of the many face-saving efforts
being made, the Secretary-General’s conclusion cannot be
questioned. But even if some would wish to deliberately
hide from the truth, the recent decision of the Turkish
Cypriots, which rejects the very basis for a settlement -
namely the Federation - that had been agreed and sought
from the start, as well as the unequivocal and
unconditional support that this decision received from
Ankara, revealed the true Turkish sentiments and
objectives: contempt for the United Nations resolutions
and the preservation of illegally acquired territories
following the invasion and the occupation.
There can be no doubt that this Turkish attitude of
provocation is supported by the Turkish military presence
on the island, which has gone unpunished for so many
years. That is the reason why we believe that the efforts
of the international community should focus, as a matter
of priority, on the withdrawal of the Turkish occupying
troops. In this context, President Clerides’ fair and
balanced proposal for the demilitarization of Cyprus
should be duly taken into consideration.
24


The Secretary-General’s recent efforts are in progress,
and we are awaiting their results. However, mere verbal
support by the international community for the Secretary--
General’s initiative will not suffice. The time has come to
assist the Secretary-General with concrete actions aimed at
Ankara, which is, of course, the key factor for
developments in Cyprus. If, however, those efforts are not
successful, as has happened in other cases, the international
community will have to consider new, alternative methods
and measures that will ensure the implementation of United
Nations resolutions calling for the restoration of the
sovereignty, territorial integrity and unity of the Republic
of Cyprus, together with respect for the rights and freedoms
of all its citizens.
The strengthening of good-neighbourly relations on the
basis of respect for international law, national sovereignty,
human rights and non-intervention in the internal affairs of
other States is the cornerstone of Greek foreign policy. The
implementation of those principles bears particular
importance with regard to the relations between Greece and
its neighbours. In this context, it is the sincere wish of the
Greek Government that relations between Greece and
Turkey be normalized.
It goes without saying that such a normalization of
Greek-Turkish relations presupposes a just and lasting
solution to the Cyprus problem and the restoration of the
rule of international law with regard to Cyprus. Moreover,
respect for international law and human rights, in
conformity with the provisions of the Charter of the United
Nations, the Helsinki Final Act and the Charter of Paris, is
the only possible basis for the establishment and
consolidation of a climate of mutual trust between Greece
and Turkey.
Greece abides by the same principles in its foreign
policy towards Albania. We aspire, through a dialogue
which we have repeatedly sought, to the development of
good-neighbourly relations and cooperation in all areas,
within a framework of mutual respect for territorial
integrity and national sovereignty and of the unconditional
implementation of international instruments that safeguard
respect for human rights.
Ample evidence of this policy is provided by the
extensive and multifaceted economic and humanitarian
assistance that my country has extended to Albania in
recent years, in support of that country’s reconstruction
following a long period of totalitarian rule and in support
of its economy by various means, including, inter alia, the
massive flow of remittances from illegal Albanian
immigrants, hundreds of thousands of whom live and
work illegally in Greece.
On the other hand, the large Greek minority in
Albania had been deprived by the previous regime of all
its fundamental rights and had hoped that a change in
Government would lead to a change in their conditions.
Unfortunately, however, the new Albanian Government
has pursued the same policies of its predecessors.
Members of the minority are persecuted, and many
internationally recognized fundamental human and
minority rights are being violated in practice and not
admitted to, in spite of the verbal assurances to the
contrary of the Albanian Government. This is the case,
for instance, in the field of education, with which the
High Commissioner for National Minorities of the
Conference on Security and Cooperation in Europe, Mr.
Van Der Stoel, with whom the Greek Government is
harmoniously cooperating, has been especially concerned.
The oppressive policy of the Albanian Government
has culminated in the harsh sentences delivered against
five leading members of the Greek minority, after a
parody of investigation and judicial procedure, as
witnessed by unprejudiced observers from international
organizations. All the above justifies the impression that
the Albanian leadership is promoting a climate of
harassment against the Greek minority, so as to force its
members to abandon their ancestral homes.
Greece reaffirms that, as it has assured the
Secretary-General, it sincerely favours the development of
good-neighbourly relations and constructive cooperation
with Albania, and calls on the Albanian Government, in
conformity with its international commitments, to respect
the human rights and the individual freedoms of the
Greek minority, so as to create the conditions necessary
to ensure the development of such relations.
There are many other problems on which I would
like to express the views of my country. However, time
is limited and I will constrain myself to addressing those
we deem particularly important.
Significant and daring steps have been taken in the
area of disarmament. In spite of the end of the
confrontation between East and West, however, arms
control and disarmament remain issues of primary
importance due to the appearance of new sources of
tension which jeopardize our efforts towards the
non-proliferation of arms.
25


The Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) has played an important role to this day,
and we believe that its unconditional and unlimited
extension at the coming Conference of 1995 will further
strengthen the overall legal status of non-proliferation.
We also hope that negotiations for a comprehensive
nuclear-test-ban treaty will soon yield positive results.
Moreover, Greece hopes to contribute to the entry into
force of the Convention on the Prohibition of the
Development, Production, Stockpiling and Use of Chemical
Weapons at the earliest possible date by promoting without
delay the relevant ratification procedures.
Furthermore, my country is deeply concerned about
the problem of the increasing presence of mines and other
unexploded devices and has decided to declare a
moratorium, without exception, on the export, sale or
transfer of all anti-personnel land-mines. We call on all
States to adopt similar measures.
It is time to accelerate and strengthen multilateral
negotiations in the area of disarmament. The international
community should prove that it is ready and willing to take
the steps which will bring about practical solutions to the
problem of disarmament and international security. We
believe that an increase of the membership of the
Conference on Disarmament in Geneva would greatly
contribute to that end.
In addition, special attention should be given to the
African continent, not only regarding the settlement of
political disputes between various States but also with
regard to the establishment of the necessary political,
economic and social conditions for the restoration of peace
and security and the improvement of the economic situation
in all African countries.
The United Nations rightly places special emphasis on
the economic and social fields, which are so essential to
peaceful coexistence among peoples. We must all
thoroughly consider the Agenda for Development and
attempt to find a way for developing countries to benefit
from the achievements of industrialized States. We must
work together to find a new form of economic relations,
taking into account the difficulties with which we are all
confronted.
The International Conference on Population and
Development which has just taken place in Cairo, the
forthcoming World Summit for Social Development, in
Copenhagen, in March 1995, and the Fourth World
Conference on Women, in Beijing, in September 1995, as
well as all the other meetings that took place last year on
economic and social issues, are paving the way in the
right direction.
Moreover, I feel it necessary to underline the
importance that Greece attaches to the struggle against the
international scourge of terrorism. My country
unequivocally condemns all terrorist acts and actively
contributes - working within the framework of close
cooperation with third countries and competent
international organizations - to all actions and efforts
aimed at their elimination. However, I want to stress that
economic and social development, safeguarding the rule
of law and respect for human rights and individual
freedoms are the most efficient and radical means to do
away, once and for all, with this international scourge.
In concluding, I would like to express my country’s
interest in the future development of the institutional
aspects of the Organization, in particular with regard to
the Security Council, and to stress that Greece is willing
to contribute actively to the consultations currently under
way on these issues so as to achieve the best possible
result for all Members of the United Nations.
In the same spirit, I would like to reaffirm Greece’s
full and unwavering commitment to the purposes and
principles of the Organization within the context of
international cooperation and solidarity. We undertake to
contribute with all our means to the struggles and efforts
to create lasting conditions that will ensure, at the dawn
of the next millennium, that all peoples fully enjoy the
benefits of freedom and development within a peaceful,
democratic and creative environment.
